Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Knox (US 20040190497) in view of Tomalewicz (US 6, 914895).
Regarding claim 16, Knox teaches, a method for relaying emergency call data (abstract) comprising: 
receiving data from a central emergency call system (Fig. 1, el. 80 and Paragraph 38-39) , the data comprising call data associated with an emergency call being handled at one of a plurality of remote emergency call handling systems (reads on PSAP, Fig. 2, el. 64 and Paragraph 37-39) connected to the central emergency call system (Paragraph 37-39);

extracting the call data from the call; and generating an output information (Paragraph 39, 45-48) information comprising a network address of a data gateway profile associated with the identified remote emergency call handling system (Paragraph 45; IP address).
	Knox does not explicitly teach data frame or output packet comprising a packet body and a packet header, the packet body comprising the call data, and the packet header as claimed.
	Tomalewicz teaches in an emergency service management network (abstract), wherein a packet body and a packet header, the packet body comprising the call data with information to route the call to the PSAP (Fig. 1 and Fig. 2, col. 6, lines 22-40).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to modify Knox with Tomalewicz in order to improve the system and achieve reliable results.
Regarding claim 17, Knox in view of Tomalewicz teaches, transmitting the output packet to a data gateway (Knox: el. 48) comprising a plurality of data gateway profiles each corresponding to a respective one of the plurality of remote emergency call handling systems (Paragraph 36; although Knox does not explicitly teach “profile”, it teaches that the gateway is connected to multiple PSAP and based on address and routing instruction for each , the call is routed to the correct PSAP, which means the gateway must associate the PSAP with an address “reads on PSAP profiles”).
18 is rejected under 35 U.S.C. 103 as being unpatentable over Knox (US 20040190497) in view of Sentinelli (US 20150002665).
Regarding claim 18, Knox teaches, the claimed method.
Knox does not teach determining a type of data provided in each of a plurality of data frames received from the central emergency call system; and discarding a portion of the plurality of data frames based on the determined type of data.
	Sentinelli teaches filter that discharge information from the frame based on pre-define criteria (Paragraph 43).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to modify Knox with Sentinelli in order to improve the system and achieve reliable and fast results.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Knox (US 20040190497) in view of DizenGof (US 20180301017).
Regarding claim 19, Knox teaches, receiving, at a data gateway profile, the output packet; extracting a plurality of data fields from the call data of the output packet (Paragraph 36-39).
Knox does not teach generating a formatted data message for transmission to a cloud-based processing system.
DizenGof teaches using cloud-based processing system in processing the emergency call.
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to modify Knox with DizenGof in order to improve the system and save cost, increase security, flexibility and mobility.

Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited arts alone or in reasonable combination teach { frame buffer, frame handler configured to: receive a data frame from the frame buffer; identify the remote emergency call handling system handling the emergency call associated with the call data based on a network address in the data frame; extract the call data from the data frame; and generate an output packet comprising a packet body, the packet body comprising the call data, and a packet header, the packet header indicating a data gateway profile associated with the identified remote emergency call handling system; and an output configured to provide the output packet to a data gateway, the data gateway comprising a plurality of data gateway profiles corresponding to the plurality of remote emergency call handling systems}
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652